                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

CHRISTOPHER BIVENS,                           §
                                              §
          PLAINTIFF,                          §
                                              §
V.                                            §    CASE NO. 3:18-CV-2068-B
                                              §
THE UNITED STATES, EMMA                       §
MCDONNELL, SALAMA ASHIA                       §
RAHMAN, STEPHEN HOLT,                         §
KENDRICK BROWN, AND ERIC                      §
JACOBSEN,                                     §
                                              §
              DEFENDANTS.                     §

 ORDER ACCEPTING THE FINDINGS, CONCLUSIONS AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE

       United States Magistrate Judge Renée Harris Toliver made findings, conclusions and a

recommendation in this case. No objections were filed. The Court reviewed the proposed

findings, conclusions and recommendation for plain error. Finding none, the Court accepts the

Findings, Conclusions and Recommendation of the United States Magistrate Judge. Plaintiff’s

Complaint, Doc. 3, is DISMISSED WITHOUT PREJUDICE, and Plaintiff’s motion, Doc. 15,

is TERMINATED AS MOOT.

                      SO ORDERED this 21st day of November, 2019.



                           _________________________________
                                     JANE J. BOYLE
                           UNITED STATES DISTRICT JUDGE
